THE THIRTEENTH COURT OF APPEALS

                                    13-18-00143-CV


                           Alton Jordan, TDCJ# 000640541
                                          v.
                                Rafael Menchaca, et al.


                                  On Appeal from the
                       36th District Court of Bee County, Texas
                          Trial Cause No. B-17-1359-CV-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Alton Jordan, although he is exempt from payment due to his inability

to pay costs.

      We further order this decision certified below for observance.

March 28, 2019